Citation Nr: 1811031	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  13-19 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for heart disease. 

2.  Entitlement to service connection for bilateral pes planus. 

3.  Entitlement to service connection for bilateral foot corns and calluses.

4.  Entitlement to service connection for bilateral hallux valgus.

5.  Entitlement to service connection for a low back disability. 

6.  Entitlement to service connection for a right knee disability, to include as secondary to service connected disabilities. 

7.  Entitlement to service connection for a left knee disability, to include as secondary to service connected disabilities. 

8.  Entitlement to service connection for a kidney disability, to include as secondary to service connected disabilities.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

T. Fitzgerald, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to September 1980, and July 1983 to January 1985.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran testified at an August 2017 videoconference Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript is associated with the file.

As noted on the title page of this decision, the Board has recategorized the issues regarding the Veteran's foot disabilities currently on appeal.  The Veteran's claim for entitlement to service connection for her foot disabilities was originally certified to the Board as a claim for service connection for bilateral pes planus with corns and callouses, however the Veteran suffers from three separate foot disabilities, and as such, the Board has recategorized the issues as seen above.

The Veteran's claim of entitlement to service connection for foot disabilities, chest pains, and a right knee disorder were denied by the RO in a November 1994 rating decision.  She did not file a notice of disagreement and no new and material evidence was received within the appeal period.  Typically, under such circumstances, these rating decisions would be deemed final. 

Generally, where a claim has been finally adjudicated, a claimant must present new and material evidence in order to reopen the previously denied claim.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a); see also Wakeford v. Brown, 8 Vet. App. 239-40 (1995).  

However, when VA receives relevant service department records that existed and had not been associated with the claim file when VA first decided the claim, VA will adjudicate the claim without regard to the prior decision.  38 C.F.R. § 3.156 (c)(1)(2017).

The Board observes that at the time of the November 1994 rating decision, the Veteran's full service treatment records (STR) were not associated with the file.  As a substantial and relevant portion of the STR's have been added to the record, the Board will adjudicate the claim of service connection for foot disabilities, chest pains, and knee disabilities on a de novo basis, without the need for new and material evidence.

These appeals were processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The issues of entitlement to service connection for right and left knee disabilities and a kidney disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have heart disease.

2.  Bilateral pes planus was manifest during service.

3.  Bilateral corns and calluses was manifest during service.

4.  Bilateral hallux valgus was manifest during service.

5.  A back disorder was not manifest during service and arthritis was not manifest within one year of separation.  The back disorder is unrelated to service.


CONCLUSIONS OF LAW

1.  Heart disease was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

2.  Bilateral pes planus was incurred in or aggravated by service.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012);  38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

3.  Bilateral corns and calluses were incurred in or aggravated by service.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012);  38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

4.  Bilateral hallux valgus was incurred in or aggravated by service.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012);  38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).



5.  A low back disability was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred therein.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017). 

6.  A low back disability is not proximately due to or aggravated by a service connected disease or injury.  38 C.F.R. § 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Additionally, during the August 2017 Board hearing, the VLJ clarified the issues, explained the concept of entitlement to service connection, and held the record open for 90 days.  The Veteran demonstrated through her testimony that she had actual knowledge concerning what is required to substantiate her claims.  The actions of the VLJ supplement the Veterans Claims Assistance Act of 2000 and comply with 38 C.F.R. § 3.103.

The Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

II. Service Connection 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by service.  38 U.S.C. §§ 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for arthritis and cardiovascular diseases, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 CFR § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Except as provided in § 3.300(c), disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source. Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107 (b)).

A. Heart Disease

The Veteran has appealed the denial of service connection for heart disease.  

Here, no coronary artery disease, including ischemic heart disease, was noted or identified during service or within one year of separation.  Furthermore, the record establishes that the Veteran did not have characteristic manifestations of the disease processes during or within one year of service.  The Veteran's service treatment records (STR) reflect that she sought medical attention for chest pain in August 1983.  Upon examination, there were calcified right paratracheal lymph nodes and small calcified granulomata in both of the Veteran's lower lunch fields.  Her heart and mediastinal structures were normal.  At her separation examination in June 1985, her heart and vascular system were normal.  Moreover, the Veteran self-reported that she did not and had not experienced any heart trouble, palpitation, or pounding heart. 

November 2003 private treatment records reflect that the Veteran received a chest radiograph which found the cardiac silhouette, pulmonary vasculature, hilar structures and mediastinum to be within normal limits.  There was no evidence of acute cardiopulmonary disease.

April 2008 private treatment records reflect that the Veteran reported no chest pain, no shortness of breath, no palpitations and no fainting or weakness or the heart. 

During a September 2010 phone conversation, the Veteran stated that she did not have a diagnosis for ischemic heart disease, but did experience chest pains.  See September 2010 Report of General Information.  

Notably, the Veteran was service connected for status post calcified granulomas, bilateral lungs, also claimed as chest pains, in a November 2013 rating decision by the RO.

The Veteran's post service treatment records to not reflect a diagnosis or treatment for ischemic heart disease.  As recently as July 2017, VA treatment records do not list ischemic heart disease in her previous or current medical history, and cardiac examination found regular rate and rhythm, normal S1 and S2, and no murmurs, rubs, or gallops.   

As noted above, the Veteran attended an August 2017 videoconference hearing.  She testified that she developed chest pain while in service on a march, and that she has continued to experience chest pain regularly since that time.  She testified that she had several tests performed to try and determine the cause of the pain, but the etiology was unknown.

The evidence of record, including the Veteran's lay statements, establishes that the Veteran does not have ischemic heart disease.  It necessarily follows that she did not have acquired pathology during service or within one year of separation from service.  In the absence of disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The preponderance of the evidence is against the claim and there is no doubt to be resolved.

B. Foot Disabilities

The Veteran contends that she is entitled to service connection for bilateral pes planus, bilateral corns and calluses, and bilateral hallux valgus.  

The Veteran denied any foot trouble on September and October 1979 preliminary physical reviews.  March 1980 STR's document that the Veteran sought treatment for bilateral toe tenderness and athlete's foot.  She reported that she had experienced sore toes for approximately three years.  March and April 1980 STR's reflect that the Veteran sought treatment for corns on both feet.  The Veteran completed another medical prescreening form in September 1982, prior to her second period of service.  She reported that she had never had any foot trouble.  July 1983 STR's reflect that the Veteran's feet were calloused and that she had mild bilateral hallux valgus and pes planus, she was prescribed different shoes.  On the Veteran's January 1985 separation examination, it was noted that she experienced foot issues in the form of bunions, corns, and warts.

Post-service medical records reflect treatment for foot pain, corns, bunions, and callouses experienced bilaterally.

A June 1992 radiology report reflected mild to moderate hallux valgus, with deformities bilaterally.  The fifth toe changes were a normal variation.  The Veteran was afforded a VA examination in August 1992.  She reported continuous pain in both feet.  The examiner determined that the Veteran's carriage, gait, posture, build and nutrition were all within normal limits, and that she had mild hallux abductovalgus.

The Veteran was afforded an additional VA examination in September 1994.  Examination revealed that her joints and bones had scar tissue on both feet at the level of the metatarsophalangeal joints, indicating the surgery performed for the removal of bunions.  Her toes were moving normally, and her feet were normal in color and shape.  There was no fixed deformity, and pulses were present and normal.

May 2007 private treatment records reflect that the Veteran's 1992 bunionectomy surgeries resulted in short first metatarsals bilaterally, most likely increasing pressure and causing degenerative joint changes in the right foot.

In January 2010, the Veteran reported that she developed arthritis in her feet as a result of the surgeries she had in the past.  See January 2010 Statement in Support of a Claim.

The Veteran attended another VA examination in October 2012.  The examiner reviewed the Veteran's medical history and performed an examination.  Instructions to the examiner included a statement that incorrectly reported the Veteran's second period of service began in February 1983.  Based on that incorrect fact, the examiner determined that pes planus with attendant hallux valgus and bunion formation was diagnosed either in service or within three months of discharge, and was therefore incurred in service.  She also concluded that helomas between toes shortly into basic training were associated with congenital deformity of fifth toes.  In April 2013, an addendum opinion was requested, clarifying the Veteran's time in service.  The examiner clarified her opinion when she discovered that the Veteran sought treatment for painful callouses three days into her second period of service.  X-rays performed shortly thereafter were negative for any bony pathology, and she was diagnosed with pes planus and hallux valgus.  The examiner explained that pes planus and hallux valgus do not develop within three weeks of an activity, but rather gradually over time.  Therefore, the examiner concluded that it was less likely than not that the Veteran's pes planus and hallux valgus incurred in service. 

The Veteran submitted a private opinion in September 2017.  The private physician reported that pursuant to the Veteran's reported history, the Veteran had flat feet prior to entering the service.  The physician stated that over time, narrow shoes in service may have led to additional deformity in the Veteran's feet.  She therefore concluded that it was at least as likely as not that the Veteran's foot condition was aggravated by service.  

It is important to note that a veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service, and was not aggravated by service, will rebut the presumption of soundness.  38 U.S.C. § 1111 (2012).  A preexisting disease will be considered to have been aggravated by service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C. § 1153 (2012); 38 C.F.R. § 3.306 (2017).  

The April 2013 VA examiner's opinion does not adequately rebut the presumption of soundness by providing clear and unmistakable evidence, nor was an opinion provided as to whether the Veteran's foot disabilities were aggravated beyond their natural progression.  The Board gives more probative weight to the September 2017 private opinion, which determined that the Veteran's service likely aggravated her foot disabilities.

The Veteran was diagnosed with bilateral pes planus, bilateral corns and calluses, and bilateral hallux valgus in service and the presumption of soundness has not been adequately rebutted.  The Veteran's current foot disabilities are consistent with her in-service diagnosed foot disabilities.  

As the positive and negative evidence is at least in relative equipoise, the benefit-of-the-doubt rule applies, and service connection for bilateral pes planus, bilateral corns and calluses, and bilateral hallux valgus is granted.  38 U.S.C. § 5107(b) (2012);  38 C.F.R. § 3.102 (2017);  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

C. Low Back Disability

The Veteran contends that she is entitled to service connection for a low back disability that was caused by her bilateral pes planus with corns and calluses.  See August 2017 Board videoconference hearing.  

The Veteran is diagnosed with degenerative disc disease and rotatory scoliosis.  See November 2012 VA examination.

Though the Veteran does not contend that her current low back disabilities began in service, it is still important to note that degenerative disc disease and rotatory scoliosis were not identified during service or within one year of separation.  Furthermore, the record establishes that the Veteran did not have characteristic manifestations of the disease processes during or within one year of service.  

The Veteran's service treatment records (STR) show that she sought medical attention for back pain once in January 1984.  She reported cold chills and minor pain was demonstrated when performing a straight leg raise.  The treating physician determined the cause to be viral.  At September 1982 and January 1985 examinations, she self-reported that she had not experienced any recurrent back pain.  

The next time the Veteran sought treatment for her back occurred in June 1992, after she injured her back moving furniture. 

January 2002 private treatment records reflect that the Veteran sought treatment for low back pain following an injury to her back.  She reported that there was no specific history of trauma.

December 2004 private treatment records reflect that the Veteran sought treatment for low back pain.  January 2005 private treatment records show that the Veteran had increasing low back pain after being in a car for an extended amount of time and working extended hours.  March 2005 private treatment records document that the Veteran sought treatment when she injured her back shoveling snow.  December 2005 private treatment records reflect that the Veteran had a history of herniated disc and that she recently fell while walking in her garage and had back pain.

June 2007 private treatment records reflect that the Veteran sought treatment for low back pain.  She reported that in the month prior to seeking treatment, she was packing, moving, and carrying boxes. 

The Veteran was afforded a VA examination in October 2012.  She reported that she felt her back pain began in 1981.  Following an examination and review of her medical history, the examiner determined that the Veteran's low back disability was likely related to the several injuries documented in the Veteran's post service treatment records, as well as the demands placed on her back while working in vocational settings.  The examiner determined that the Veteran's low back disability was less likely than not secondary to the Veteran's foot disabilities.  She also explained that the sole incident of back complaints in service was related to viremia. 

As referenced above, the Veteran provided testimony at an August 2017 videoconference Board hearing.  She testified that her gait was severely altered, aggravating her back and causing two knots in that area.  

The Board accepts the October 2012 VA examiner's opinion that the Veteran's low back disability is less likely than not related to her service as highly probative medical evidence on this point.  The examiner rendered an opinion after thoroughly reviewing the claims file and relevant medical records.  The examiner noted the Veteran's pertinent history and provided a reasoned analysis of the case. 

There is no indication in the record, through either medical or lay evidence, of manifestations of a back disability until approximately 1992, following an injury sustained while moving furniture.

Though the Veteran told the October 2012 examiner that she thought her back pain started in 1981, she self-reported that she had not experienced any recurrent back pain on 1982 and 1985 examination forms.  Her assertion that back pain began in 1981 is outweighed in this instance by the VA medical opinion of record and her self-reports during service denying back pain. 

There is no medical evidence that the Veteran's back disorders manifested to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

In sum, there is no reliable evidence linking the Veteran's back disabilities to service.  Service treatment records do not document any relevant treatment, complaint, or diagnosis in service.  The Veteran has specifically denied any such in-service event or trauma and instead has asserted that her back pain is the result of her bilateral foot disabilities.  For all of these reasons, service connection on a direct basis is not warranted for the Veteran's back condition.

With respect to the Veteran's secondary service connection claim, the Board will now address whether the Veteran's diagnosed back disabilities were caused or aggravated by her bilateral foot disabilities.  

A Veteran is competent, even as a layperson, to attest to factual matters of which he or she has first-hand knowledge, e.g., an injury during military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Buchanan, supra; Jandreau, supra.  Here, the Veteran reports that her back disability is the result of her altered gait due to her foot disabilities.  However, such generic lay statements do not establish either causation or aggravation.  The only medical opinion of record addressing the claimed relationship is negative.  No competent medical opinions linking her back conditions and feet have been presented.  The VA examiner considered the Veteran's lay assertions, but ultimately found that the Veteran's current back disorders were not caused by or aggravated by her foot disabilities, but instead caused by the several injuries she experienced following separation from service.  The Board finds that the Veteran's lay statement are outweighed by the VA examiner's medical opinion as it was based on consideration of the Veteran's contentions, reviews of medical records, and medical expertise.

The Board finds that the preponderance of the evidence is against a finding that the Veteran's currently diagnosed back conditions are directly related to service, or in the alternative, secondary to her foot disabilities, and the claim must be denied.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.


ORDER

Entitlement to service connection for heart disease is denied.

Entitlement to service connection for bilateral pes planus is granted. 

Entitlement to service connection for bilateral foot corns and calluses is granted.

Entitlement to service connection for bilateral hallux valgus is granted.

Entitlement to service connection for a low back disability is denied.


REMAND

The Veteran contends she is entitled to service connection for right and left knee disabilities and a kidney disability.  The Board finds that additional development is warranted.

Right and Left Knee Disabilities

The Veteran contends that she is entitled to service connection for bilateral knee disabilities, to include as secondary to her bilateral foot disabilities.

The Veteran denied any knee issues on September and October 1979 preliminary physical reviews.  April 1980 STR's reveal that the Veteran had patellar tendinitis and Osgood Schlitter's disease.  April 1980 STR's also reveal that the Veteran sought medical treatment for what was described as lifelong bilateral knee pain.  She was restricted from running.  August 1980 STR's reflect that the Veteran sought treatment for bilateral knee pain and episodes of left knee locking.  She also reported that her left knee popped and she was unable to bend her knee for about an hour.  

Prior to her second period of active duty, the Veteran reported that she had never had trick joints or loss of movement in any joints, or swollen or painful joints.  See September 1982 Medical Prescreening Form.  Her lower extremities were determined to be normal during the September 1982 examination.  January 1984 STR's reveal that the Veteran complained of right knee pain which was thought to be the result of tendinitis.  STR's during her second period of active duty show continuous complaints of a knot or bump on her right leg.  On her January 1985 separation examination, the Veteran reported that her right knee occasionally locked.  Her separation examination determined that her lower extremities were normal.

December 1985 records reflect treatment for the right knee.  The Veteran reported a mass above her right knee since 1982, which was accompanied by pain.  She also reported that her right knee would give way periodically and ached in cold weather.

A June 1992 radiology report revealed a normal right knee.  A September 1994 VA examination reflects that the Veteran reported knee pain, and that the right knee locked on her and made her fall. She also reported grinding sensations when she moved her right knee.  Examination of the right knee revealed minimal irregularity of the articular surfaces of the femur, tibia and patella and no significant knee joint space narrowing.  The Veteran was diagnosed with minimal irregularity of the articular surfaces of the femur, tibia and patella of the right leg.

May 2002 diagnostic testing reflect that the Veteran's knees were intact without gross evidence of fracture or dislocation.  The articular surfaces were unremarkable, and the conclusion was negative.  

July 2003 private treatment records reveal that the Veteran had bilateral patellofemoral crepitus, the left greater than the right.  The treating physician determined that the knee pain experienced by the Veteran was the result of the patellofemoral maltracking and secondary chondromalacia.

The Veteran was afforded a VA examination in October 2012.  The examiner reported that the Veteran was diagnosed with patellofemoral degenerative joint disease and lateral meniscus tears in 2009.  Following a review of the medical history and an examination, the examiner determined that it was less likely than not that the Veteran's knee disabilities were related to the Veteran's feet disabilities.  She explained that the Veteran's chondromalacia patellae occurred prior to the development of the Veteran's feet conditions, and therefore not related.  She further determined that the Veteran's current knee disabilities were the result of the hypermobility syndrome first diagnosed in 1992.  

Hypermobility is a congenital/genetic condition, and therefore not the result of hallux valgus or pes planus.  

The examiner did not provide a thorough explanation or opinion on whether the Veteran's knee disabilities were directly related to service, or aggravated beyond the natural progression during service.  Therefore, a remand is warranted.

A Kidney Disability

Entitlement to service connection for a kidney condition is inextricably intertwined with the service connection claims being remanded for additional development.  Therefore, a final decision on the issue of entitlement to service connection for a kidney condition cannot be rendered at this time.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Hence, a remand is warranted.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the file any outstanding VA medical records.

2. Schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of her right and left knee disabilities.  The claims file must be made available to and reviewed by the examiner.  After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

a. Is there clear and unmistakable evidence (i.e., obvious, manifest, and undebatable) that the Veteran's right and left knee osteoarthritis pre-existed her active service?

b. If yes, then was the disability clearly and unmistakably NOT aggravated (i.e. permanently worsened beyond the natural progression of the disability) by the Veteran's service or whether it is clear and unmistakable (i.e., obvious, manifest, and undebatable) that any increase was due to the natural progress of the disability?

c. If no to (a): Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's currently diagnosed right and left knee osteoarthritis is related to her active service? 

d. Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's right and left knee osteoarthritis was caused by her bilateral pes planus with corns and calluses?

e. Is it at least as likely as not (a fifty percent probability or greater) that the right and left knee osteoarthritis was aggravated (permanently worsened beyond its natural progression) by bilateral pes planus with corns and calluses?

Clear and unmistakable evidence means evidence that cannot be misinterpreted and misunderstood, i.e., it is undebatable.  Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in-service."

A detailed rationale for the opinion must be provided.  If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation.

3. Thereafter, readjudicate the issues on appeal, to include entitlement to service connection for a kidney condition.  If the determination remains unfavorable to the Veteran, she and her representative should be furnished a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


